                      Case
AO 199A (Rev. 12/11- EDCA     1:20-mj-00074-SKO
                          [Fresno])                              Document
                                    Order Setting Conditions of Release     5 Filed 07/22/20 Page 1 Page
                                                                                                    of 31 of   3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )             Case No.    1:20-mj-00074 SKO
FABIAN GARCIA-PALACIO                                            )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                        United States District Courthouse
                                                                                  Place
                                          2500 Tulare Street, Fresno CA 93721 or via the Zoom application

      on             August 5, 2020 at 2:00 p.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                      Case
 AO 199B (Rev. 09/08- EDCA    1:20-mj-00074-SKO
                           [Fresno])                             Document
                                     Additional Conditions of Release (General)   5 Filed 07/22/20 Page 2 of 3                    Page 2 of     3 Pages

 GARCIA-PALACIO, Fabian
 Doc. No. 1:20-MJ-00074-SKO
                          ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization          Perla Yolanda Palacio Gonzalez

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                             SIGNED: /s/ Perla Gonzalez
                                                 CUSTODIAN
      (7)       The defendant must:
                (a) report on a regular basis to the following agency:
                      Pretrial Services and comply with their rules and regulations;
                (b) report as directed to the Pretrial Services Agency;
                (c) reside at a location approved by the PSO, and not change your residence without prior approval of PSO; travel restricted to
                      Eastern District of California, unless otherwise approved in advance by PSO;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e) cooperate in the collection of a DNA sample;
                (f)  maintain or actively seek employment, or enroll in school, and provide proof thereof to the PSO, upon request;
                (g) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services
                      based upon your ability to pay, as determined by the PSO;
                (h) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a licensed
                      medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However, medical
                      marijuana, prescribed and/or recommended, may not be used;
                (i)  participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as approved
                      by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by
                      the PSO;
                (j)  surrender your passport to the Clerk, United States District Court, and you must not apply for or obtain a passport or any other
                      travel documents during the pendency of this case; and,
                (k) participate in the Better Choices court program and comply with all the rules and regulations of the program. You must remain
                      in the program until released by a PSO. In accordance with this condition, you must appear before the Honorable Erica P.
                      Grosjean, courtroom 10, on August 19, 2020 at 10:00 a.m.
                (l)  following your release from custody, you must complete a 14-day quarantine period at your family residence.
                      During this 14-day quarantine period, you must remain inside your residence at all times except for medical needs
                      preapproved by the Pretrial Services Officer. You must comply with any and all telephonic and virtual (video)
                      reporting instructions given to you by the Pretrial Services office;
                (m) following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at
                      a location approved by the Pretrial Services Officer, and you must report the results of your COVID-19 test to
                      Pretrial Services immediately upon receipt;
                (n) Upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
                      to Pretrial Services, you must participate in the following location monitoring program component and abide by
                      all the requirements of the program, which will include having a location monitoring unit installed in your
                      residence and a radio frequency transmitter device attached to your person. You must comply with all instructions
                      for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
                      monitoring company. You must pay for all or part of the costs of the program based upon your ability to pay, as
                      determined by the pretrial services officer; HOME INCARCERATION: You must remain inside your residence
                      at all times except for medical needs or treatment; religious services; and court appearances pre-approved by the
                      pretrial services officer;
                  (o) execute a bond or agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                      release; the following sum of money or designated property: A $2,000 cash bond, which shall be posted no later
                      than July 31, 2020; and,
                  (p) must not possess any communication devices; however, you may use your mother's cellular phone to
                      communicate with defense counsel, Pretrial Services agency, and treatment providers.
        Case 1:20-mj-00074-SKO Document 5 Filed 07/22/20 Page 3 of 3




July 22, 2020

                                                Sheila K. Oberto
